El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La moción del apelado pidiendo la desestimación del re-curso se funda: l9, en que habiendo quedado firme la sen-tencia por haberse desestimado el recurso establecido contra ella, la apelación de la resolución de la corte inferior ne-gando nn nuevo juicio es académica e improcedente; 29, porque la apelante no ba cumplido con las disposiciones del Código de Enjuiciamiento Civil en materia de nuevo juicio, etc.; solicitándose, por último, la eliminación de la trans-cripción" de la evidencia por haber sido presentada fuera de término.
La apelación de la resolución negando nn nuevo juicio, refiriéndonos al primer fundamento, es independiente de la establecida contra la sentencia, y si como ocurrió en este caso, la desestimación del recurso contra la sentencia se debió a no haberse elevado la transcripción del récord den-tro del término que exige la ley, Campos v. Great American Ins. Co., 35 D.P.R. 1021, claro es que la apelación sobre nuevo juicio debe proseguir y decidirse por sus méritos.
El segundo fundamento se contrae en primer lugar a que la transcripción de la evidencia se presentó fuera de término y alude el apelado, sin identificar el caso, a cierto *443recurso de certiorari v. La Corte de Distrito de Ponce, como base para sostener su contención. Presumimos, sin embargo, que el apelado ba querido referirse al certiorari re-suelto por esta Corte Suprema en junio 26, 1926, titulado Campos v. Corte de Distrito de Ponce, 35 D.P.R. 621, pero en 'este caso el auto fué anulado y la decisión fué adversa al peticionario.
En segundo lugar se alega que no se ba presentado una exposición del caso en tiempo, con especificación de los par-ticulares, en que se sostiene ser insuficiente la prueba. Si. partimos de lo resuelto en el caso de Campos v. Corte de Distrito, supra, y de que el apelado no nos ba presentado una exposición clara de los diferentes incidentes ocurridos en la corte inferior en relación con la moción de nuevo juicio, no nos sentimos inclinados a desestimar el recurso, en au-sencia de una demostración suficiente y precisa en apoyo del segundo fundamento de la moción. De todos modos la base de la moción sobre nuevo juicio descansa en otro motivo, que no es solamente la insuficiencia de la prueba, y son to-das cuestiones que quedan abiertas para ser consideradas en el fondo.

Por todo lo expuesto, la moción sobre desestimación debe ser declarada por ahora sin lugar, sin perjuicio de que se pueda insistir en la misma en la vista del recurso.